 Mr. President, allow me first and foremost to add the warm congratulations of my delegation and my own to those already extended to you upon your election to the high office of President of the thirtieth session of the General Assembly.
Your election is a well deserved recognition of your
outstanding qualities and a tribute to the hard-working and highly civilized country that you represent. The Government of Nicaragua, headed by its President under the constitution, General Anastasio Somoza Debayle, and the people of Nicaragua, cannot but express their joy at this signal event, and I bring to you their greetings and felicitations. We are convinced that your wisdom and experience will serve to guide our deliberations and will augur well for the success of this Assembly.
147.	I should also like to pay a tribute to your predecessor, the Minister for Foreign Affairs of Algeria, Mr. Abdelaziz Bouteflika, for his efficient work at the twenty-ninth regular session and at the seventh special session of this Assembly.
148.	May I respectfully request that you, Mr. President, convey our greetings to the Secretary-General, Mr. Kurt Waldheim, whose efforts in the very complex tasks of his high office we follow with keen attention and highly appreciate.
149.	A little over 30 years ago, on 26 June 1945, the representatives of 51 nations signed, at San Francisco, California, the Charter of our Organization. It was at the end of a war which had devastated the free world as a result of the ambitions of the Axis Powers which, in the previous month of May, had suffered a further defeat at the hands of the liberating Allied Command. Nicaragua is proud of the fact that it was one of the signatories of the Charter and that its delegation has subscribed to it and attended all regular and special sessions of the General Assembly.
150.	Now that the United Nations has completed 30 years of existence, we welcome the admission of Mozambique, Cape Verde and Sao Tome and Principe, to whose delegations we extend a warm welcome.
151.	The emergence of independent nations is a characteristic feature of history that repeats itself today, because in this century the African peoples have waged an unremitting war against colonialism, a struggle in which the United Nations has played so crucial a part.
152.	In the exercise of its universal responsibility as a harmonizer and promoter of the aspirations for development of all peoples, our Organization has no parallel. It has succeeded while at the same time fulfilling the other three purposes laid down in Article 1 of the Charter: the maintenance of international peace and security, the development of friendly relations among peoples, and the achievement of international co-operation in solving the world's economic, social, cultural and humanitarian problems.
153.	The functioning of the United Nations has shown that the present international community demands new purposes and new activities from an organization such as ours.
154.	International peace and security, friendship and co-operation among peoples cannot be achieved by discrimination. Universality should not be a mere word used in speeches. It should be practiced effectively. We must guarantee to all peoples without exception their admission as fully fledged Members of the United Nations, by reason of the fact that they are States and meet the requirements of the Charter.
155.	Development and relations among nations have shown that some States are more vulnerable than others to the effects of power and influence. The international order and its regulating organs must have more rational bases.
156.	Hence, if the United Nations is fully to comply with its traditional purposes it must, in addition to jeing universal, be an effective and formal source of international law and a center of initiatives and action aimed at the economic and social development of all peoples. It is on this fundamental concept of the purposes and principles of the Organization that the action of the delegation of Nicaragua is based.
157.	The thirtieth anniversary of the United Nations affords us an opportunity to reflect about the coming decades. It is impossible to judge a historical period exclusively in relation to events occurring within that period particularly when those spans of i.me are short and the events occurring are the consequence of earlier developments or initiative" engendered subsequent to their inception.
158.	I do not believe that it can be said that the behavior of the international community is entirely satisfactory as I shall indicate later and undeniably the Organization must undergo considerable reform, which should begin at its very root.
159.	I believe that the seventh special session wa» a significant step towards that end, since it continued the process for the establishment of a new international economic order and created an Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System [resolution 3362 (S-VII)], open to all States, to initiate the process of restructuring the United Nations system in regard to international co-operation and development. Thus another milestone is added to resolutions 3172 (XXVIII) and 3343 (XXIX), to the declaration and the program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)] and to the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] produced by the General Assembly in these past years.
160.	This is not the appropriate time or place to analyze in detail the results of the seventh special session, which is to be done at the level of the Main Committees. Allow me simply to recall that during that special session the head of the Nicaraguan delegation, said "My delegation trusts that the method selected by the Ad Hoc Committee [of the seventh special session] to carry out its discussions and negotiations will lead to practicable results."5 It was that body, appointed at that session, that produced a new document which was adopted by consensus [resolution 3362 (S-Vll)].
161.	It is now the task of Governments to interpret those purposes, implement those plans, achieve those goals, recognize that the essence of the new international economic order is co-operation, streamline the international institutional framework in order to supplement national development efforts, and become aware of the fact that the objectives of that order are universal and that the continuing process of development should not offer an opportunity for new profits but rather COnstlDigitiZed by Dag HammarSkjold Library progressive./ to reduce disparities between the nations of the world.
162.	The foregoing leads to the recognition of the fact that the structural reform of th^ United Nations must include the reform of its juridical! bases. Nicaragua has endorsed such efforts since they were first undertaken.
163.	The agenda of the current session is lengthy and includes many important items. The responsibilities that the Charter and practice have imposed on the United Nations encompass the most varied of responses to the problems affecting man and States. The approach to problems and to the solutions achieved is not uniform, and divergences of view and the need to harmonize them justify a dialog. I shall venture to express some specific views that Nicaragua regards as important.
Mr. Al-Khalifa (Bahrain), Vice-President, took the Chair.
164.	The Middle East crisis is far from settled, although we welcomed with great satisfaction the agreement arrived at this very month between Egypt and Israel. A similar remark can be made about the crisis in Cyprus. There has been no significant progress in the reduction of the armed confrontation between the great Powers and the atomic danger hovers ominously over the whole of mankind. Small countries are marching increasingly towards the acquisition of arms, and this has the two-pronged effect of delaying their economic progress and fostering new tensions and crises. Recent events in South-East Asia have had repercussions in the area of Korea, leading to an increase in tension between the North and the South.
165.	One might almost say that the only ray of light on the horizon was the convening of the Conference on Security and Co-operation in Europe, which was held at Helsinki. We believe that it represents an important step in the quest for new forms of improved relations and the elimination of international tension, provided there is a will to apply in good faith the letter and spirit of the agreements.
166.	Permit me to dwell for a moment on the question of Korea, since my delegation, together with delegations of countries from several regions of the world, has sponsored a draft resolution on that question which will be submitted to the Assembly for consideration [A/C.IIL.708]. We believe that the solution lies in the peaceful reunification of Korea through negotiations between the North and the South, that the parties directly concerned should be encouraged to hold such negotiations so that it may be possible to dissolve the United Nations Command while maintaining in force the Armistice Agreement of 27 July 1953. The foregoing would be a logical development of resolution 3333 (XXIX) adopted last year and a positive step towards peace and security in that important region of the world.
167.	In the inter-American sphere we have pursued our task of restructuring our regional organization, which was established within the framework of regional agreements as laid down in Chapter VIII of the Charter, and a little over a month ago a conference was held which amended the Rio de Janeiro Treaty of 1947, so as to make it applicable, in regard to the maintenance of peace and security on the American continent, to the prevailing circumstances. My Government considers that tensions and situations of terrorism and violence must be replaced once and for all by constructive dialog and a climate of democracy and freedom. Although it has consistently maintained a positive attitude towards the political and economic problems of peoples, it has always believed that no measure of or desire for conciliation and peace should prevent compliance with the first duty of a democratic State, which is vigorously to condemn every movement of terrorism and violence.
168.	The Third United Nations Conference on the Law of the Sea was held from March to May this year. That Conference drafted a single text which should serve as a basis for purposes of negotiation.
169.	My delegation attaches particular importance to informal consultations among delegations attending the current session of the General Assembly as such consultations will advance the work of the fourth session of the Conference to be held as of March next year. Nicaragua is especially interested in participating in those negotiations and sincerely hopes that the Conference will be successful in adjusting the law of the sea to present-day circumstances, while eliminating a source of acute controversy and international conflict that undoubtedly would arise unless a solution is found that reconciles important conflicting interests while still not losing sight of the need to achieve a more equitable international order where obsolete theories are abandoned and account is taken of the just aspirations of the developing nations for whom the sea is an indispensable element of full development.
170.	As agreed three years ago, 1975 was proclaimed International Women's Year, and the culmination of the program was the holding of the World Conference of the International Women's Year at Mexico City from 19 June to 2 July.
171.	We believe that respect for human dignity imposes equality between men and women and that both the legal and customary obstacles that, in the course of centuries, have prevented that equality being made effective, should be eliminated in order that we may have a society based on justice where the beneficial influence of women may be felt in all spheres of human endeavor. Consequently, my dele-gation will support any initiative aimed at giving practical effect to the relevant resolutions of the world Conference.
172.	In reiterating our condolences to Turkey following the recent earthquake that shook that country, may I be permitted to make a few remarks on the subject of natural disasters?
173.	As a country which received assistance from the Organization as a result of the destruction of our capital city by an earthquake in December 1972, Nicaragua is highly conscious of the importance of international aid in cases of natural disaster in the developing countries.
174.	We believe that for that assistance to be more effective the Office of the United Nations Disaster Relief Co-ordination should be strengthened and that the expenditure incurred should be charged to the regular budget of the United Nations.
Digitized by Dag Hammarskjold Library
175.	If this is not done, uncertainty regarding the availability of funds and the possibility of political pressures being exerted by voluntary donors in respect of the use of such funds, will continue. Moreover, the basic guidelines of the programs should stem principally from those countries which, for various geographical reasons or because of their degree of development, are the most vulnerable when natural disasters occur.
176.	Although at the beginning of my statement I gave a general outline of our position in respect of economic and social questions, I would venture to single out some specific topics to which my Governments attaches particular importance.
177.	In particular, we attach great importance to international co-operation in regard to food. The population of the developing countries is still affected by a shortage of foodstuffs and production is still concentrated in the developed countries. The acceptable solution to shortages resulting from droughts or other natural disasters is that of the supply of foodstuffs to affected countries, but the only long-term solution against chronic shortages is the promotion of the production of foodstuffs while improving procedures for financing, production and storage.
178.	In order to achieve that objective and through it to achieve world food security, international cooperation, the contribution of capital and the transfer of technology which will extend the areas of land under cultivation, irrigation, the acquisition of agricultural machinery, the use of insecticides and fertilizers are indispensable.
179.	The work of the United Nations Special Fund, the report of whose Board of Governors we have before us [AII002I], calls in our view for consideration and reform. We believe that a review of the criteria laid down for determining which countries are most seriously affected by the international economic crisis should be undertaken. A more significant set of economic variables which realistically and more accurately reflect the harm done by the present international crisis should be applied. Otherwise, the impoverishment of countries having serious economic difficulties aggravated by the crisis, will grow. Those countries see that their options are greatly narrowed or reduced by the application of restrictive criteria which would lead to a slowing down of the development of their peoples.
180.	For reasons similar to those given in regard to the Office of the United Nations Disaster Relief Coordinator, my delegation believes that the administrative and financial expenditure of the Special Fund should be charged to the regular budget of the United Nations and not defrayed through voluntary contributions.
181.	In reaffirming the concept of the ethics of development, my Government does not disregard the need for objectivity, pragmatism and foresight in the new structures and programs. We sincerely believe in the compensatory stimulus of capital and labor on which our economic system of private property and free enterprise is based.
182.	We also believe it valid to apply the principles of efficiency and effectiveness to the administration of resources as the most useful element for the determination of the extent of an undertaking especially because the main promotion in development should be oriented towards the ethical basis of well-being and equity.

